Citation Nr: 0411400	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-00 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include major depression and schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from July 1985 to March 
1988.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Atlanta, Georgia, Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for a 
nervous condition.  

In April 2004, the Board received additional argument from the 
veteran in support of the appeal, along with a signed waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 (2003).  


REMAND

Upon review of the record, the Board notes that, in a statement in 
support of claim (VA Form 21-4138), received at the RO in December 
2003, the veteran requested a hearing before a Member of the Board 
sitting at the RO.  A Travel Board hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  The claims file does not reflect 
that the veteran has yet been afforded such a hearing.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a hearing before a Member 
of the Board to be held at the RO.  The RO should notify her of 
the date, time, and location of her hearing. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purposes of this 
REMAND are to schedule a hearing and to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


